— Appeal from a judgment of the County Court of Albany County, rendered April 5, 1978, convicting defendant on his plea of guilty of the crime of official misconduct. We agree with defendant’s contention that the sentence imposed upon him, to the extent that it included a period of incarceration, was excessive. Judgment modified, as a matter of discretion in the interest of justice, by deleting so much thereof as imposed a period of incarceration and by increasing the period of probation to three years, as required by section 65.00 (subd 3, par [b]) of the Penal Law, under the same terms and conditions as previously imposed by the sentencing court and agreed to by the defendant, and, as so modified, affirmed. Sweeney, J. P., Kane, Staley, Jr., and Main, JJ., concur; Mahoney, P. J., not taking part.